Title: Charles Adams to John Adams, 30 December 1794
From: Adams, Charles
To: Adams, John


          
            My Dear Sir
            New York Decr 30th 1794
          
          I have to acknowledge the receipt of your letters accompanying the trials of Gerrald Muir and Margarot. I am perfectly of your opinion that Gerrald’s is worth all the rest, his defence is able eloquent and pathetic. Muir also discovers marks of a great mind Posterity will give very little praise to the independence or candour of Scotch Judges. In a former letter you ask why I suppose Mr Jay less a Livingston than Hamilton a Schuyler. I beleive you could answer that question much more satisfactorily than myself. Whatever influence the agrandizement of one’s family may have on men yet it would be looking too much on the dark side of the picture of human nature to suppose that every man would give up honest principles to attain their objects. Mr Jay is an object of envy to the Livingstons he is an outcast from the family a circumstance which as much as any other raises him in my opinion I should acquiesce in the Government of Mr Hamilton Yet I do not think it derogatory to his character to say I prefer Mr Jay.
          Governor Clinton Colo Burr Pierpont Edwards and others hold meetings in which not only business of election is transacted but also matters which concern their private interests. Clinton is the channel through which all applications are made to the land office for the purchase of the very valuable lands belonging to the State. McComb purchased four millions of acres some few years since at a very triffling rate. The late disclosure of his affairs did not disclose who were his copartners there was a certain share not inconsiderable for which an owner could not be found. It has been proved that much greater offers were made for this tract of land than McComb gave. People reason in this way Gov Clinton when he came to the

Chair was worth nothing. He now owns lands in every part of the State. How does it happen? Mr Burr preys like a vulture upon the pockets of his Clients; in his family he knows no bounds to profusion. Mr Burr has lately made a large purchase of lands. More than one person have expressed ideas to me which this line from Juvenal will convey. “Consumtis opibus, vocem Damasippe locasti.” I beleive notwithstanding the great virtue of Americans that French gold has and may yet do much harm—
          You may well suppose that I write in confidence Such suggestions are not to be published to the world without proof. When however we hear such insinuations we are naturally lead to enquire into the possibility and practability of things of this nature.
          With sincere affection I am your son
          
            Charles Adams
          
          
            I shall consider of your proposal of visiting Philadelphia
          
        